DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Middlemiss et al. (article titled “Measurement of the Earth tides with a MEMS gravimeter”).

Regarding claim 9, Middlemiss et al. disclose a MEMS processing method for a spring-mass system, in which the spring-mass system comprises a negative-stiffness spring (see Fig. 1, anti-spring flexure pair), a positive-stiffness spring (see Id., upper cantilever flexure), a proof mass and an outer frame (see Id., showing the proof mass and a surrounding frame as part of the MEMS structure); the proof mass is connected to the outer frame by the negative-stiffness spring and the positive-stiffness spring; and the negative-stiffness spring and the positive-stiffness spring are symmetrically disposed with respect to the proof mass (Id.), characterized in that the MEMS processing method comprises the following steps: (1) transferring pattern rd paragraph); and (3) removing unnecessary structures in the semi-finished product of the spring-mass system by wet etching to obtain the spring-mass system (see Id., 4th paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middlemiss et al. (article titled “Measurement of the Earth tides with a MEMS gravimeter”).

Regarding claim 1, Middlemiss et al. disclose a MEMS gravimeter, characterized by comprising: a spring-mass system (see Fig. 1, showing proof mass and connected spring flexures), a displacement sensing structure (edge of proof mass is a structure with creates a shadow for detection by photodiode; see page 615, first full paragraph of column 1), a displacement detecting circuit (see Id., LED and photodiode, along with associated circuitry for outputting photodiode signal; see also Methods section under “Optical shadow sensor” subheading, describing detection circuitry), a cavity body (see Fig. 2, showing copper thermal 
Middlemiss et al. do not explicit describe the base structure adjustment mechanism which allows the cavity body to be leveled. However, Middlemiss et al. do discussing adjusting tilt and leveling of the apparatus (Methods section, “tilt variation” subheading) by some means. One of ordinary skill in the art would know of many conventional leveling/tilting base arrangements which could be used as a “level adjustment base” such as adjustable legs. This knowledge to one of ordinary skill in the art in conjunction with the suggestion by Middlemiss et al. that leveling and tilt could be adjusted using simple surveyor’s bubble, would have made it 

Regarding claim 2, Middlemiss et al. disclose that the negative-stiffness spring is a curved beam, and both ends of the beam are fixed, so that a displacement of the proof mass during operation enables axial deformation of the beam and an axial force inside the beam (see Fig. 1; and page 614, column 2, 3rd paragraph, describing structure and mechanics of curved lower flexures).

Regarding claim 3, Middlemiss et al. disclose that under the action of gravity of 1 g, matching of the positive-stiffness spring and the negative-stiffness spring effectively reduces equivalent stiffness, so that a resonant frequency of the spring-mass system is effectively reduced (page 614, column 2, paragraph 3, describing how resonant frequency is reduced when structure is oriented vertically).

Regarding claim 4, Middlemiss et al. disclose that the MEMS gravimeter further comprises: a support structure fixed inside the cavity body, and the outer frame of the spring-mass system is fixed on a surface of the support structure (see Fig. 2, C-shaped support structured with spring-mass system glued to it).

Regarding claim 5, Middlemiss et al. disclose that the support structure is a gantry structure (see Fig. 2, mems device is supported under overhead bridge portion of C-shaped supporting structure), a material of which has a thermal expansion coefficient of less than 2.5 

Regarding claim 6, Middlemiss et al. do not explicitly disclose details of a vacuum interface and a vacuum module. However, Middlemiss et al. do teach that apparatus system is evacuated and put at vacuum chamber (Methods section, “temperature control” subheading). One of ordinary skill in the art knows that some type of vacuum interface would be required on the vaccum chamber wall in order to connect some type of vacuum module that evacuates the vacuum chamber. Explicitly including these elements, therefore, would have been obvious to one of ordinary skill in the art, because such elements are required in order to place the system in a vacuum environment as taught by Middlemiss et al.

Regarding claim 7, Middlemiss et al. disclose that the MEMS gravimeter further comprises: a temperature control module disposed inside the cavity body to maintain a stable temperature inside the cavity body (see Fig. 2, showing temperature sensor and heater; see also page 615, top of column 2, describing temperature control).

Regarding claim 8, Middlemiss et al. disclose that the MEMS gravimeter further comprises: a signal interface located on a surface of the cavity body to transmit a signal from the displacement sensing structure to the displacement detecting circuit (see Methods section, “optical shadow sensor” subheading, and see Fig. 2, photodiode is mounted to C-shaped support part of cavity body and serves as a signal interface that transmits displacement signal to circuitry).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middlemiss et al. (article titled “Measurement of the Earth tides with a MEMS gravimeter”), in view of Sato et al. (US 2011/0015862).

Regarding claim 10, Middlemiss et al. disclose a gravimeter comprising a spring-mass system comprising a negative- stiffness spring (see Fig. 1, anti-spring flexure pair), a positive-stiffness spring (see Id., upper cantilever flexure), a proof mass and an outer frame (see Id., showing the proof mass and a surrounding frame); the proof mass is connected to the outer frame by the negative-stiffness spring and the positive- stiffness spring, the negative-stiffness spring and the positive-stiffness spring are symmetrically disposed with respect to the proof mass (Id.).
Middlemiss et al. do not disclose there being three spring-mass systems, where planes of the systems are located each at an angle to a horizontal plane, and the planes of each spring-mass system are at an angle to each other. However, it is known to place three MEMS gravity/acceleration sensors in such a configuration in order to sense gravity/acceleration in three different axes at the same time. Sato et al. discloses placing three MEMS accelerometers or gravimeters 130X, 130Y, 130Z each at an angle to each other and at an angle to the horizontal (par. 0049, describing three orthogonal accelerometers; par. 0054, may also have three-axis gravity sensors). It would have been obvious to one of ordinary skill in the art at the time of the invention to use three of the gravimeters of Middlemiss et al., at angles to each other, as taught by Sato et al., because it would provide for efficient sensing of gravity along three different axes. Note that all the mass-spring systems being at an angle to the horizontal may just be a product of the overall orientation of the entire apparatus and therefore any three-.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middlemiss et al. (article titled “Measurement of the Earth tides with a MEMS gravimeter”), in view of Sato et al. (US 2011/0015862), and further in view of Meyer (US 2015/0234085).

Regarding claim 11, the combination of Middlemiss et al. and Sato et al. teach and/or suggest the three-axis gravimeter of claim 10, but do not explicitly teach a gravity gradiometer which comprises two of the gravimeters of claim 10 spaced apart in space. However, it is known to place two gravity/acceleration sensor modules in a spaced apart relationship in order to form a gravity gradiometer. Meyer teaches using two gravity/acceleration sensors in a space apart relationship to measure gravity accelerations of two points in space and determine a gravity gradient (see par. 0018, e.g.). It would have been obvious to combine two of the gravimeters of claim 10 in a spaced apart relationships, to form a gravity gradiometer, as taught by Meyer, because it would allow for precise and efficient measurement of a gravity gradient.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/Primary Examiner, Art Unit 2861